Citation Nr: 1438662	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985, October 1990 to October 1993, and February 2003 to January 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In March 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In remanding this matter in March 2012, the Board indicated that the Veteran's service treatment records documented a number of complaints of frequent trouble sleeping dated in June 2002 and March 2006.  The Veteran testified that her sleep problems began during her period of service from October 1990 to October 1993, during a time when she was serving in Kuwait.  The evidence later showed that she complained of sleep trouble during her third period of service, from February 2003 to January 2004.  Medical records dated in 2005 showed that the Veteran complained of sleep problems and exhaustion.  She was diagnosed as having sleep apnea in February 2006.   

Pursuant to the Board's remand, she was afforded an examination in March 2012.  
Upon review of the claims folder and interview of the Veteran, the examiner opined that sleep apnea was less likely than not incurred in or caused by service.  She cited to the lack of evaluations for sleep disorder in the service treatment records and the diagnosis of sleep apnea in 2006.  The examiner also indicated that the Veteran had sleep difficulty, which was different from sleep apnea, beginning in Saudi Arabia due to nervousness, and the onset of sleep apnea could not be determined with certainty since it overlapped with sleepiness due to difficulty getting to sleep.  The Board finds that this opinion is insufficient.  The basis for the examiner's opinion is the lack of evidence documenting the Veteran's sleep apnea in the service treatment records, and the Veteran's description of sleep problems did not constitute sleep apnea.  In this regard, the Board notes that during the December 2011 hearing, the Veteran's representative indicated that the Veteran developed high blood pressure, insomnia, and headaches in conjunction with her overseas service and sleep problems.  It was pointed out that these problems can be caused by sleep apnea.  Additionally, the lack of documented complaints of diagnoses in service treatment records is not dispositive as the Veteran is competent and credible with regard to the onset and continuity of her symptoms.  On remand, the Veteran should be afforded another examination taking into consideration all of these factors.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed sleep apnea.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner should review it in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis (es) corresponding to the claimed sleep apnea.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to service, to include an opinion as to whether sleep apnea existed prior to any period of service and was aggravated therein.

The examiner is hereby notified that the Veteran's periods of service are July 1985 to November 1985, October 1990 to October 1993, and February 2003 to January 2004. 

The examiner must consider the Veteran's competent and credible statements with regard to the onset of symptoms, and discuss all relevant evidence in the claims file, to include the Veteran's complaints of sleeplessness and exhaustion and the diagnosis of sleep apnea in February 2006.  

The examiner must also address the Veteran's representative's assertions that the Veteran's hypertension, insomnia, and headaches are complications from sleep apnea and coincided with the onset of her sleep apnea. 

A complete rationale should be given for all opinions and conclusions.  

All findings, conclusions, and supporting rational should be expressed in a typewritten report.

2.  After completion of the above and any additional development deemed necessary, adjudicate the claim for service connection for sleep apnea.  If any benefit sought remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



